IN THE UNITED STATES DISTRICT COURT fr~ cen» o\
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA / : ie ae ee T4
JOSEPH EARL CLARK, ) Ee ‘
) oe EL)
Plaintiff, )
) ae
V. ) 1:20-CV-3 1
)
CAPTAIN KAREN HENDERSON, )
et al., )
)
Defendants. )
ORDER

The Recommendation of the United States Magistrate Judge was filed in
accordance with 28 U.S.C. § 636(b) and the Recommendation was served on the parties.
The plaintiff filed objections to the Recommendation. Doc. 30. After consideration of
the record and de novo review, the Court adopts the Magistrate Judge’s Recommendation
in full.

It is ORDERED that the plaintiff's motion for a preliminary injunction, Doc. 3, is
DENIED and the plaintiff's motions for appointment of counsel, Docs. 22, 23, are
DENIED.

This the 10th day of August, 2021

he LA

UNITED STATES DISTRICT JUDGE~

Case 1:20-cv-00031-CCE-JEP Document 34 Filed 08/11/21 Page 1 of1
